Affirmed by unpublished Per Curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gary Buterra Williams appeals the district court’s order remanding his state prosecution to state court. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Williams v. Richmond Circuit Court, No. 3:12-cv-00055-HEH, 2013 WL 1856237 (E.D.Va. Apr. 29, 2013). We also deny Williams’ motion to vacate this court’s previous order granting Williams leave to proceed on appeal without the prepayment of fees. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.

AFFIRMED.